UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6505



JERRY GLENN JOSHUA,

                                           Petitioner - Appellant,

          versus


FEDERAL COMMONWEALTH OF VIRGINIA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-159-2)


Submitted:   May 15, 2003                   Decided:   May 29, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Glenn Joshua, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Glenn Joshua seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C. § 2254 (2000) without

prejudice because he is in federal, not state, custody.            We have

independently reviewed the record and conclude that Joshua has not

made a substantial showing of the denial of a constitutional right.

See Miller-El v. Cockrell, 123 S. Ct. 1029 (2003). Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).*     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




     *
       Because no amendment to Joshua’s petition could cure the
deficiency for which it was dismissed, the dismissal without
prejudice is a final, appealable order. See Domino Sugar Corp. v.
Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.
1993).


                                    2